Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on July25,2022 have been entered and considered. New claims 21 – 22 have been added. Claims 7 and 10 have been canceled. Claims 1 – 6, 8 – 9 and 11 – 22 are pending in this application. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Bansal in view of Ichinose as detailed in Office action mailed April 25, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6, 8 – 9 and 11 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al. US 5,439,741 (Gibbon) in view of Akiba et al. US 2004/0229540 A1 (Akiba) and further in view of Hirai et al. JP-01068553 A (Hirai). English abstract of the JP reference is used herein.  . 

Considering claims 1 – 5, 15 – 17 and 20 - 22, Gibbon teaches at [Example 1] a melt spun composite fiber consisting of polyethyleneterephthalate or PET in the core and polybutyleneterephthalate or PBT in the sheath, wherein the fineness was of 9.4 dtex or 8.5 dpf. Further, Gibbon does not specifically recognize that the sheath domain comprises a silicone based lubricant. However, Akiba dust proofing cloths comprising conjugate core-sheath polyester fibers comprising polyethylene terephthalate, wherein the sheath domain comprises a lubricant [0045]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a lubricant in Gibbon’s fiber when it is desired to reduce friction among the fibers. Furthermore, Akiba does not specifically recognize that said lubricant comprises a silicone. However, Hirai teaches a composite fiber nonwoven fabric comprising core sheath fibers that are treated with a silicone-based lubricant in order to control the dynamic coefficient of friction. Therefore, I would have been obvious to one of skill in the art before the effective filing date of this application to control the dynamic coefficient of friction of the composite core-sheath fibers. 

Considering claims 6 and 9, the cited prior art does not specifically recognize the amount of lubricant claimed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of lubricant since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed amount of lubricant is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amount of lubricant motivated by the desire to control the coefficient of friction of the composite fibers. 
 
Considering claims 8 – 9, the rejection of claim 1 is based on the structure defined in (i), corresponding to a bicomponent fiber. 

Considering claims 11 and 12, the claimed weight loss after washing cycle is considered to be an inherent property of the product suggested by the prior art. Support for said expectation is found in the use of same materials and structure i.e. core-sheath fiber configuration, wherein the core comprises polyethylene terephthalate and poly(butylene terephthalate) as the sheath [Example 1]; and wherein the sheath component comprises a silicone based lubricant. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Considering claims 13 – 14 and 18 - 19, Akita and Hirai teach that the core-sheath fiber is used in fabric and cloths materials.

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on July 25,2022 have been entered and considered. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Bansal in view of Ichinose as detailed in Office action mailed April 25, 2022. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant’s arguments filed on July 25, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786